DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 3/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,079,612 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a lens element comprising “A lens element wearable in front of an eye of a person and mountable in an eyeglasses frame, the lens element comprising: a refraction area having a refractive power based on a prescription corresponding to the eye of the person”, along with other claim limitations.  Claims 2-15 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 16:  The prior art of record does not disclose or suggest a lens element comprising “wherein at least one of the at least three non-contiguous optical elements is a multifocal binary component”, along with other claim limitations.
Specifically regarding the allowability of amended independent claim 17:  The prior art of record does not disclose or suggest a lens element comprising “at least three non-contiguous optical elements, at least one optical element of the at least three non-contiguous optical elements having a non-spherical optical function, wherein at least one of the at least three non-contiguous optical elements is a multifocal refractive micro-lens”, along with other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US 2020/0012123), Newman (US 10,429,670), and Lau et al. (US 2018/0275427) are cited to show similar lens elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872